Citation Nr: 1313606	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  09-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction of the disability evaluation for frostbite, right foot, from 30 percent to 20 percent, effective March 14, 2006, was proper.

2.  Whether the reduction of the disability evaluation for frostbite, left foot, from 30 percent to 20 percent, effective March 14, 2006, was proper.

3.  Entitlement to an evaluation in excess of 30 percent for frostbite, right foot.

4.  Entitlement to an evaluation in excess of 30 percent for frostbite, left foot.

5.  Entitlement to an evaluation in excess of 30 percent for depression associated with frostbite, both feet. 

6.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1990.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claims was later transferred to the Atlanta, Georgia RO.  

The Board notes that the claims on appeal were adjudicated as entitlement to an increased rating by the RO.  However, because the Veteran's claim for an increase resulted in the October 2006 reduction in benefits, the issues have been restylized above to include the issue of propriety of the reduction, in addition to entitlement to the increased rating. 

In rating decisions dated in November 2007 and March 2011 the Atlanta RO denied the Veteran's claim for a TDIU and that issue has not been specifically appealed.  In this regard, the Board notes the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  As the Veteran has submitted evidence of unemployability along with his claims for increased evaluations currently on appeal, the Board has included this "claim" in the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 30 percent for frostbite, right foot, entitlement to an evaluation in excess of 30 percent for frostbite, left foot, entitlement to an evaluation in excess of 30 percent for depression associated with frostbite, both feet, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO did not propose reduction of the evaluation of the Veteran's service-connected frostbite, right foot, from 30 percent to 20 percent, prior to effectuating the reduction, which resulted in a decrease in compensation being paid.

2.  The RO did not propose reduction of the evaluation of the Veteran's service-connected frostbite, left foot, from 30 percent to 20 percent, prior to effectuating the reduction, which resulted in a decrease in compensation being paid.  



CONCLUSIONS OF LAW

1.  The reduction of the Veteran's service-connected frostbite, right foot, from 30 percent to 20 percent was not proper; the criteria for a restoration of the 30 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.104, Diagnostic Code 7122 (2012).

2.  The reduction of the Veteran's service-connected frostbite, left foot, from 30 percent to 20 percent was not proper; the criteria for a restoration of the 30 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.104, Diagnostic Code 7122 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2012).  However, considering the favorable outcome detailed below, the VA's "duty to notify" and "duty to assist" obligations need not be addressed at this time.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Prior to the RO's reduction, the Veteran's frostbite, left foot, and frostbite, right foot, were each evaluated as 30 percent disabling.  The 30 percent evaluation is the maximum schedular evaluation provided for each affected part.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (2012).
The Veteran submitted his claim for an increased evaluation in October 2005.  The RO then reduced his rating in the subsequent October 2006 rating decision.  Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in 38 C.F.R. § 3.105(i), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions under 38 C.F.R. 
§ 3.105(e), the beneficiary will be informed that he will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i)(1).

Following the pre-determination procedures specified in 38 C.F.R. § 3.105(e) and (i), final action will be taken.  If a pre-determination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development.  A written notice of the final action shall be issued to the beneficiary and his representative, setting forth the reasons therefor and the evidence upon which it is based.  Where a reduction or discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of such reduction or discontinuance shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  See 38 C.F.R. 
§ 3.105(i)(2).

As noted above, in October 2005, the Veteran filed a claim for an increased evaluation for "chronic foot pain," i.e., for the service-connected residuals of frostbite of his feet, which had been evaluated as 30 percent disabling, per foot, since April 11, 2002.  The RO issued a letter, dated in November 2005, that explained the evidence and information necessary to substantiate increased evaluations, as well as his and VA's respective responsibilities in developing the claim.  The letter did not provide any notice of any proposed reduction.  Indeed, in the October 2006 rating decision, the RO simply effectuated the reduction following the provision of a March 14, 2006, VA examination.  

Also, in October 2005 the Veteran filed for service connection of depression as secondary to the residuals of frostbite of his feet.  In the October 2006 rating decision, the RO granted this claim and assigned a 30 percent disability evaluation for depression, effective October 10, 2005.  This resulted in the Veteran's combined evaluation for compensation being increased from 60 percent to 70 percent, effective October 10, 2005, and then being decreased again from 70 percent to 60 percent, effective March 14, 2006, the day of the RO's reduction of the evaluations for frostbite residuals of each foot.  Thus, the assignment of the lower evaluations resulted in a reduction of compensation payments and the reduction procedures of 38 C.F.R. § 3.105(e) apply.  See VAOPGCPREC 71-91.

The Court has held on a number of occasions that VA is not free to ignore regulations that the Secretary has promulgated consistent with his statutory authority, but rather that the VA is required to apply all relevant statutes and regulations appropriate to the particular case before it.  See Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994).  The Court has further held that a rating reducing the evaluation assigned a service-connected disability is void ab initio where VA has failed to follow the due process procedures pertaining to such reductions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595-96 (1991) (noting that implicit in the regulations pertaining to rating reductions is that a service-connected rating reduction is invalid if the procedures are not followed).

Therefore, the Board finds that the reductions from 30 percent to 20 percent for frostbite of each foot were improper.  As outlined above, at a minimum, in order to effectuate a reduction, VA must provide the Veteran notice of the proposed reduction prior thereto.  In this case, the RO merely effectuated a reduction with no prior notice to the Veteran.  Accordingly, as the regulatory provisions governing reductions were not followed, the reductions were improper and are void ab initio.  Accordingly, evaluations of 30 percent for frostbite, right foot, and frostbite, left foot, are restored.  See 38 C.F.R. § 3.105(e).


ORDER

Restoration of a 30 percent rating for frostbite, right foot, is granted.

Restoration of a 30 percent rating for frostbite, left foot, is granted.


REMAND

At his Board hearing, the Veteran testified that he was in receipt of disability compensation from the Social Security Administration (SSA).  No attempt to obtain the records associated with this claim has been made.  It thus appears that SSA may be in possession of relevant outstanding records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought). Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Also, it is noted by the Board that the Veteran was last afforded a VA examination to address the severity of his service-connected frostbite residuals of the feet in March 2006.  He was scheduled for VA examination of the feet in June 2008, but failed to report.  He was also scheduled for VA examinations of the feet in October and November 2010, but likewise failed to report.  At his Board hearing, he explained that he had had some difficulty with homelessness at this time and that he wished to be afforded a VA examination.  He testified that he had resolved his homelessness.  Accordingly, the Board finds that the Veteran should be afforded the opportunity to report to a new VA examination to address the severity of his residuals of frostbite of the feet.  In this regard, the Veteran should be advised of the consequences of failing to report to a VA examination, which include the claim being decided on the evidence of record.  See 38 C.F.R. § 3.655 (2012).

Also, the Veteran was last afforded a VA psychiatric examination in June 2008.  At his Board hearing, he testified that since that time his depression had increased in severity, particularly in that he was more isolative.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran's testimony indicates possible worsening of his depression, he should be afforded a new VA examination.

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  

Upon remand, the Veteran should be provided an examination to address the extent to which his service-connected disabilities impact his ability to obtain and maintain substantially gainful employment.  In addition to the disabilities on appeal, service connection has been granted for hypertension and residuals of a left ankle injury.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Appropriate efforts should be made to obtain from Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits.  Perform any and all follow-up as necessary, and document negative results.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected depression.  The claims folder, and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of any current depression.  These tests should include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner should report all signs and symptoms necessary for rating the Veteran's depression under the applicable rating criteria.  

The examiner must discuss the effect, if any, of the Veteran's depression on both his social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's depression consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner is asked to provide the underlying reasons for any opinion expressed.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

When the Veteran is notified of the scheduling of the examination, he should be provided notice of the regulatory provisions regarding the consequences of failing to report for a scheduled VA examination.  38 C.F.R. § 3.655.

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected frostbite residuals of the feet.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination. The examination report should specifically state the degree of disability present in the Veteran's feet and his current range of motion, as well as identify any objective evidence of pain.

The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report.

When the Veteran is notified of the scheduling of the examination, he should be provided notice of the regulatory provisions regarding the consequences of failing to report for a scheduled VA examination.  38 C.F.R. § 3.655.

4.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination(s) for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his employment history and examine the Veteran thoroughly.

After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded by reason of his service-connected disabilities alone from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms and manifestations related to the Veteran's service-connected disabilities should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should be not be considered in this determination.  38 C.F.R. § 4.14.

The examiner is asked to provide the underlying reasons for any opinion expressed.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

When the Veteran is notified of the scheduling of the examination, he should be provided notice of the regulatory provisions regarding the consequences of failing to report for a scheduled VA examination.  38 C.F.R. § 3.655.

5.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


